Proceeding pursuant to CPLR article 78 to review a determination of the respondent Police Commissioner of the City of New Rochelle, dated April 21, 1975, which, after a hearing, found petitioner guilty of certain charges of misconduct and suspended him from duty as a police oificer of the City of New Rochelle for a period of two months. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The police commissioner’s finding that petitioner was guilty of the charges herein is supported by substantial evidence; the determination was made in accordance with lawful procedure (see Sharkey v Thurston, 268 NY 123). Hopkins, Acting P. J., Margett, Damiani, Titone and Hawkins, JJ., concur.